ACCEPTED
                                                                                                                             05-14-00522-CR
                                                                                                                   FIFTH COURT OF APPEALS
                                                                                                                             DALLAS, TEXAS


ROSENTHAL
                                                                                                                       1/21/2015 12:05:09 PM
                                                   Jeremy F. Rosenthal*                4500 W. Eldorado Parkway,  Suite 3000      LISA MATZ
                                                      Derk A. Wadas*                                                                  CLERK
                                                                                       McKinney, Texas 75070

 & WADAS                                                Bo Kalabus
                                                      Kyle T. Therrian
                                                        Ryan Kreck
                                                                                       TEL: 972-369-0577
                                                                                       FAX: 972-369-0532
A PROFESSIONAL LIMITED LIABILITY CORPORATION                                           WEB: www.rosenthalwadas.com
                                                      Eddie Cawlfield
                                                                                                        FILED IN
                                               *Board Certified – Criminal Law                   5th COURT OF APPEALS
                                                Texas Board of Legal Specialization                   DALLAS, TEXAS
                                                                                                   1/21/2015 12:05:09 PM
                                                                                                          LISA MATZ
                                                                                January 21, 2015            Clerk

          Ms. Lisa Matz, Clerk
          Fifth Court of Appeals
          Via Tex File

                     Re: Sweeney v. State; No. 05-14-00522-CR.

          Dear Ms. Matz,

                 This matter is currently set before Justices Francis, Lang-Meirs, and Whitehill on
          February 11, 2015 at 1 p.m. Appellant hereby gives notice Eddie Cawlfield will be
          conducting oral argument at that time.

                 Please feel free to contact me about any question or concern you may have at
          (972) 369-0577.



                                                                                Best regards,



                                                                                /s/ Jeremy Rosenthal
                                                                                Attorney for Appellant,
                                                                                Craigh Sweeney

          cc:        Collin County DA’s Office
                     Lawyer for the State